Nichols, J.
This action is for damages for breach of an alleged oral contract covering the transportation of cattle from St. Bernice, Indiana, to the stockyards at Chicago, Illinois.
*84Appellant contends that the alleged oral agreement was void because the shipment was interstate, that appellant had no tariff in effect containing the terms of such oral agreement or any service thereby called for, and that such alleged agreement was an unlawful discrimination. There is apparent error in the ruling and judgment, of the trial court, as presented by appellant’s brief, and, as appellee has' filed no brief, such failure is taken as confession of error.
The judgment is therefore reversed, with instructions to the trial court to grant a new trial.